Case: 15-10477   Date Filed: 11/09/2015   Page: 1 of 4



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-10477
                        Non-Argument Calendar
                      ________________________
                 D.C. Docket No. 4:13-cr-10008-KMM-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

UEL RINCON SMITH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 9, 2015)



Before JULIE CARNES, FAY, and EDMONDSON, Circuit Judges.
              Case: 15-10477    Date Filed: 11/09/2015    Page: 2 of 4




PER CURIAM:



      Uel Rincon Smith, through counsel, appeals the district court’s denial of his

pro se 18 U.S.C. § 3582(c)(2) motion for a sentence reduction, pursuant to

Amendment 782 to the Sentencing Guidelines. Smith was sentenced to 138

months’ imprisonment after pleading guilty to a cocaine-trafficking-conspiracy

offense. No reversible error has been shown; we affirm.

      We review de novo the district court’s legal conclusions about the scope of

its authority under section 3582(c)(2). United States v. Lawson, 686 F.3d 1317,

1319 (11th Cir. 2012).

      A district court ordinarily may not modify a defendant’s term of

imprisonment once it has been imposed. 18 U.S.C. § 3582(c). A district court

may, however, reduce a defendant’s sentence if the term of imprisonment was

“based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” Id. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1). We

have said that “the statutory provision, the Sentencing Commission’s

corresponding policy statement, and the commentary to that policy statement all

make it clear that a court cannot use an amendment to reduce a sentence in a


                                         2
              Case: 15-10477      Date Filed: 11/09/2015   Page: 3 of 4



particular case unless that amendment actually lowers the guidelines range in that

case.” United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013). The

defendant bears the burden of establishing that a retroactive amendment actually

lowers his guideline range. Id.

      The district court committed no error in denying Smith a sentence reduction

based on Amendment 782. Under the Guidelines in effect at the time of Smith’s

original sentencing, a drug quantity of 150 kilograms or more of cocaine resulted

in a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1) (2012). As a result of

Amendment 782, the Guidelines now provide that a drug quantity of 450 kilograms

or more of cocaine results in a base offense level of 38. See U.S.S.G. §

2D1.1(c)(1) (2014). At no point, however, has Smith disputed that he was

responsible for at least 1,100 kilograms of cocaine.

      Applying retroactively Amendment 782 to Smith’s case, Smith’s base

offense level remains 38 because Smith was responsible for more than 450

kilograms of cocaine. See id. Retroactive application of Amendment 782 results

in no change to Smith’s guidelines sentencing range; no sentence reduction is




                                          3
                 Case: 15-10477        Date Filed: 11/09/2015        Page: 4 of 4



authorized under section 3582(c)(2). See Hamilton, 715 F.3d at 337. *

       AFFIRMED.




*
 Because Smith is, as a matter of law, ineligible for a sentence reduction under section
3582(c)(2), the district court lacked discretion to modify his sentence. Thus, the district court
committed no error in failing to consider the 18 U.S.C. § 3553(a) factors or Smith’s downward
departure for substantial assistance. Cf. United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir.
2000) (after determining that a guidelines amendment lowers the defendant’s guidelines range, a
district court must then consider the section 3553(a) factors in determining -- in its discretion --
whether to impose a newly calculated sentence or to retain defendant’s original sentence).

                                                 4